[ex1062017psuawardagtus001.jpg]
PSU US 1/2017 EXHIBIT 10.6 _____ ___, 20__ Federal Signal Corporation 2015
Executive Incentive Compensation Plan Performance Share Unit Award Agreement You
have been selected to receive this Performance Share Units (“PSUs”) award
(“Award”) pursuant to the Federal Signal Corporation 2015 Executive Incentive
Compensation Plan (the “Plan”), as specified below: Participant: Date of Grant:
Number of PSUs Subject to this Award Agreement: Performance and Vesting Periods:
January 1, 201_ through December 31, 20__ [3-year period] This Award is subject
to the terms and conditions prescribed in the Plan and in the Federal Signal
Corporation Performance Share Unit Award Agreement No. 2017 attached hereto and
incorporated herein. Together, this Award and the attached award agreement shall
be referred to throughout each as the “Award Agreement.” Calculations of
performance versus target, threshold and maximum values set forth in Appendix A
are made by the Committee in accordance with the terms of the Plan and are final
and binding. IN WITNESS WHEREOF, the parties have caused this Award Agreement to
be executed as of the Date of Grant. PARTICIPANT FEDERAL SIGNAL CORPORATION By:
Print Name Chief Executive Officer Signature Address Participant agrees to
execute this Award Agreement and return one copy to Mike Basili at Federal
Signal Corporation, 1415 W. 22nd Street, Suite 1100, Oak Brook, IL 60523 within
45 days of the above date or forfeit the performance share unit award. Note: If
there are any discrepancies in the name or address shown above, please make the
appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex1062017psuawardagtus002.jpg]
PSU US 1/2017 Page 1 of 6 This document constitutes part of the prospectus
covering securities that have been registered under the Securities Act of 1933,
as amended. FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT AWARD AGREEMENT
NO. 2017 This Award Agreement, which includes the attached cover page and
Appendix A, effective as of the Date of Grant, represents the grant of PSUs by
the Company to Participant, pursuant to the provisions of the Plan. The Company
established the Plan pursuant to which, among other things, options, stock
appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons. The Plan and this Award Agreement provide a complete
description of the terms and conditions governing the PSUs. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement. All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of Stock, and that Participant is one of those
employees. NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows: Section 1. Certain
Definitions As used in this Award Agreement, the following terms shall have the
following meanings: A. “Affiliate” means with respect to any Person, any other
Person (other than an individual) that controls, is controlled by, or is under
common control with such Person. The term “control,” as used in this Award
Agreement, means the power to direct or cause the direction of the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise. “Controlled” and
“controlling” have meanings correlative to the foregoing. B. “Award” means the
award provided for in Section 2. C. “Board of Directors” means the board of
directors of the Company. D. “Code” means the Internal Revenue Code of 1986, as
amended. E. “Committee” means the Compensation and Benefits Committee of the
Board of Directors or a subcommittee or other committee appointed to administer
the Plan in accordance with the Plan. F. “Company” means Federal Signal
Corporation, a Delaware corporation. G. “Date of Grant” means the date set forth
on this Award Agreement. H. “Disability” shall have the meaning ascribed to that
term in the Company’s long-term disability plan applicable to Participant, or if
no such plan exists, at the discretion of the Committee and as determined by the
Committee. I. “Participant” means the individual shown as the recipient of an
award of PSUs, as set forth on this Award Agreement. J. “Performance Period”
means the three consecutive calendar year period set forth in this Award
Agreement. K. “Performance Share Units” or “PSUs” means the obligation of the
Company to transfer the number of shares of Stock to Participant determined
under Section 2, Section 4A (in the case of death or termination of employment
by Disability), Section 4B (in the case of Change-in-Control), or Section 5 (in
the case of Divestiture of a Business Segment) of this Award Agreement, as



--------------------------------------------------------------------------------



 
[ex1062017psuawardagtus003.jpg]
PSU US 1/2017 Page 2 of 6 applicable, at the time provided in Section 6 of this
Award Agreement, to the extent that the rights to such shares are vested at such
time. L. “Person” means a “person” as such term is used for purposes of 13(d) or
14(d), or any successor section thereto, of the Securities Exchange Act of 1934,
as amended, and any successor thereto. M. “Stock” means the common stock of the
Company. N. “Vesting Period” means the three consecutive calendar year period
set forth in this Award Agreement. O. “Fair Market Value” shall have the meaning
set forth in the Plan Section 2. Award Subject to the terms of this Award
Agreement, the Company awarded to Participant the number of PSUs set forth on
this Award Agreement, effective as of the Date of Grant set forth on such
instrument. This Award entitles Participant to receive a whole number of shares
of Stock as set forth on this Award Agreement equal to a percentage, from zero
percent (0%) to two hundred percent (200%), based on the Company’s performance
against the performance goals set forth, and as calculated in, Appendix A. The
number of shares of Stock determined based on the Company’s performance against
the performance goals set forth in Appendix A (or, if applicable, the formula
set forth in Section 4A (in the case of death or termination of employment by
Disability), the formula set forth in Section 4B (in the case of a
Change-in-Control), or Section 5 (in the case of Divestiture of a Business
Segment)), shall be distributable as provided in Section 6 of this Award
Agreement, but only to the extent the rights to such shares are vested under
either Section 4 or Section 5 of this Award Agreement. This grant of PSUs shall
not confer any right to Participant (or any other participant) to be granted
PSUs or other awards in the future under the Plan. It is intended that this
Award qualify as “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary in this Award Agreement, the
number of shares of Stock that may be earned under this Award Agreement cannot
exceed the maximum number of shares of Stock provided for under the Plan.
Section 3. Bookkeeping Account The Company shall record the number of PSUs
subject to this Award Agreement to a bookkeeping account for Participant (the
“Performance Share Unit Account”), subject to adjustment based on performance as
set forth in Section 2 above. Participant’s Performance Share Unit Account shall
be reduced by the number of PSUs, if any, forfeited in accordance with Section 4
and by the number of PSUs with respect to which shares of Stock were transferred
to Participant in accordance with Section 6. Section 4. Vesting Subject to the
accelerated vesting provisions provided below, the number of PSUs determined
under Section 2 above shall vest on the last day of the Vesting Period, if
Participant remains employed by the Company or its Affiliate through such date.
For the avoidance of doubt, if the Company fails to achieve a performance goal
at the threshold level, Participant shall be entitled to receive no shares of
Stock subject to such performance goal, unless the deemed performance provisions
in this Section specifically modify such result. If, during the Performance and
Vesting Periods, while employed by the Company or its Affiliates: A. Participant
dies or his or her employment terminates by reason of Disability, the number of
vested PSUs subject to the Award shall be equal to the product of: (1) the
number of full and partial months of Participant’s employment during the
Performance Period divided by thirty-six (36) and (2) the greater of (a) one
hundred percent (100%) of the PSUs subject to this Award Agreement, regardless
of actual performance or (b) the number of PSUs that Participant would have been
payable to Participant at the end of Performance Period based on actual Company
performance during the entire Performance Period.



--------------------------------------------------------------------------------



 
[ex1062017psuawardagtus004.jpg]
PSU US 1/2017 Page 3 of 6 B. A Change-in-Control occurs, the number of vested
PSUs subject to this Award shall be the greater of (1) one hundred percent
(100%) of the PSUs subject to this Award Agreement, regardless of actual
performance or (2) the number of PSUs that would have been payable to
Participant for the Performance Period based on the Company’s best estimate of
projected Company performance through the end of the Performance Period,
determined at the date of the Change-in-Control. In the event of a
Change-in-Control following an event that would otherwise enable vesting at the
end of the Performance and Vesting Periods under Section 4A, the provisions of
this Section 4B shall control. For the avoidance of doubt, vesting under this
Section 4B is not calculated on a pro-rata basis. C. Except as provided in
Section 5 below, and in certain limited instances where the Committee may
exercise its discretion in determining the vesting implications of PSUs, if
Participant’s employment with the Company and its Affiliates terminates for any
other reason before the end of the Performance and Vesting Periods, all PSUs
that are not vested at the time of such termination of employment (after first
taking into account the accelerated vesting provisions of this Section 4) shall
be forfeited. Section 5. Acceleration of Vesting of Shares in the Event of
Divestiture of Business Segment If the “Business Segment” (as that term is
defined in this Section) in which Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section) is the subject of a
“Divestiture of a Business Segment” (as that term is defined in this Section)
during the Performance and Vesting Periods, and such divestiture results in the
termination of Participant’s employment with the Company and its Affiliates for
any reason during the Performance Period, the number of vested PSUs subject to
the Award shall be equal to the product of: (1) the number of full and partial
months of Participant’s employment during the Performance Period before the
Divestiture Date, divided by thirty-six (36) and (2) one hundred percent (100%)
of the PSUs subject to this Award Agreement, regardless of actual performance.
For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate operating segment under the
segment reporting rules under U.S. generally accepted accounting principles,
which currently includes the following: Safety and Security Systems Group and
Environmental Solutions Group. Likewise, the term “Divestiture Date” shall mean
the date that a transaction constituting a Divestiture of a Business Segment is
finally consummated. For purposes of this Award Agreement, the term “Divestiture
of a Business Segment” means the following: A. When used with a reference to the
sale of stock or other securities of a Business Segment that is or becomes a
separate corporation, limited liability company, partnership or other separate
business entity, the sale, exchange, transfer, distribution or other disposition
of the ownership, either beneficially or of record or both, by the Company or
one of its Affiliates to “Nonaffiliated Persons” (as that term is defined in
this Section) of one hundred percent (100%) of either (i) the then-outstanding
common stock (or the equivalent equity interests) of the Business Segment or
(ii) the combined voting power of the then-outstanding voting securities of the
Business Segment entitled to vote generally in the election of the board of
directors or the equivalent governing body of the Business Segment; B. When used
with reference to the merger or consolidation of a Business Segment that is or
becomes a separate corporation, limited liability company, partnership or other
separate business entity, any such transaction that results in Nonaffiliated
Persons owning, either beneficially or of record or both, one hundred percent
(100%) of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or C. When used with reference to the sale of the
assets of the Business Segment, the sale, exchange, transfer, liquidation,
distribution or other disposition of all or substantially all of the assets of
the Business Segment necessary or required to operate the Business Segment in
the manner that the Business Segment had been operated prior to the Divestiture
Date. For purposes of this Award Agreement, the term “Nonaffiliated Persons”
shall mean any persons or business entities which do not control, or which are
not controlled by or under common control with, the Company.



--------------------------------------------------------------------------------



 
[ex1062017psuawardagtus005.jpg]
PSU US 1/2017 Page 4 of 6 Section 6. Distribution of Shares A. Except as
specifically provided to the contrary in Section 6B, the number of shares of
Stock payable with respect to PSUs, as determined under Section 2 above, that
become vested under this Award shall become distributable as of the end of the
Vesting Period and shall be paid not later than March 15, 2020 provided however,
that if it is impracticable to pay such shares of Stock by such date (e.g., due
to the unavailability of audited financial statements or a Form S-8 registration
statement for the shares), then the Committee may delay payment until it becomes
administratively practicable to do so later that same year. B. The number of
shares of Stock payable with respect to PSUs, as determined under Section 2
above, that vest prior to the end of the Vesting Period under either Section 4B
or Section 5 of this Award Agreement shall become distributable on an
accelerated basis as follows: (1) If a Change-in-Control occurs at any time
before the end of the Vesting Period, then the number of earned shares of Stock
with respect to PSUs that become vested under Section 4B of this Award Agreement
shall become distributable on the date of the Change-in-Control. (2) If a
Divestiture of a Business Segment occurs at any time before the end of the
Vesting Period, and such divestiture results in the termination of Participant’s
employment with the Company and its Affiliates for any reason, then the number
of earned shares of Stock with respect to PSUs that become vested under this
Award Agreement shall become distributable on the Divestiture Date, but only if
that payment on that date is permissible under Section 409A of the Code. Section
7. Stockholder Rights Participant shall not have any of the rights of a
stockholder of the Company with respect to PSUs until shares of Stock are issued
to Participant. No dividend equivalent rights are provided under this Award
Agreement. Section 8. Beneficiary Designation Participant may designate a
beneficiary or beneficiaries (contingently or successively) to receive any
benefits that may be payable under this Award Agreement in the event of
Participant’s death and, from time to time, may change his or her designated
beneficiary (a “Beneficiary”). A Beneficiary may be a trust. A Beneficiary
designation shall be made in writing in a form prescribed by the Company and
delivered to the Company while Participant is alive. In lieu of payment to
Participant, a Beneficiary shall be paid shares of Stock under Section 6 at the
same time and in the same form as Participant would have been paid but for
Participant’s death. Section 9. Restrictions on Transfer PSUs awarded hereunder
shall not be transferable by Participant. Except as may be required by the
federal income tax withholding provisions of the Code or by the tax laws of any
State, the interests of Participant and his or her Beneficiary(ies) under this
Award Agreement are not subject to the claims of their respective creditors and
may not be voluntarily or involuntarily sold, assigned, transferred, alienated,
pledged, attached, encumbered or charged. Any attempt by Participant or a
Beneficiary to sell, assign, transfer, alienate, pledge, attach, encumber,
charge or otherwise dispose of any right to benefits payable hereunder shall be
void. Section 10. Adjustment in Certain Events If there is any change in the
Stock by reason of stock dividends or other distribution (whether in the form of
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, combination,
repurchase or exchange of Stock or other securities of the Company, or other
similar corporate transaction or event, or changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, the Committee may, in its sole discretion, make such adjustments to
the number of PSUs credited to Participant’s Performance Share Unit Account that
it deems necessary or appropriate and as it may deem equitable in Participant’s
rights. Section 11. Tax Withholding The Company shall not be obligated to
transfer any shares of Stock until Participant pays to the Company or any of its
Affiliates in cash, or any other form of property, including Stock, acceptable
to the Company, the amount required to be withheld from the wages or other
amounts owing to Participant with respect to such shares. Further, the Company
can withhold amounts for federal, state, local or foreign income or employment
taxes in accordance with any tax withholding policy that may be adopted by the
Company and is in effect from time to time



--------------------------------------------------------------------------------



 
[ex1062017psuawardagtus006.jpg]
PSU US 1/2017 Page 5 of 6 with respect to equity awards under the Plan
irrespective of whether the amounts to be withheld exceed the lowest tax
withholding amount that could be determined for the grantee under another tax
withholding method. Participant may elect, subject to procedural rules adopted
by the Committee, to satisfy the applicable withholding tax requirement, in
whole or in part, by having the Company reduce the number of shares of Stock
otherwise transferable under this Award Agreement having an aggregate Fair
Market Value on the date the tax is to be determined, equal to such applicable
withholding tax requirement. Section 12. Section 409A This Award Agreement shall
be construed consistent with the intention that it be exempt from Section 409A
of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this Award
Agreement, if at any time the Committee determines that this Award (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for this Award to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Section 13. Source of Payment
Shares of Stock transferable to Participant, or Participant’s Beneficiary, under
this Award Agreement may be either Treasury shares, authorized but unissued
shares, or any combination of such stock. The Company shall have no duties to
segregate or set aside any assets to secure Participant’s right to receive
shares of Stock under this Award Agreement. Participant shall not have any
rights with respect to transfer of shares of Stock under this Award Agreement
other than the unsecured right to receive shares of Stock from the Company.
Section 14. Continuation of Employment This Award Agreement shall not confer
upon Participant any right to continuation of employment by the Company or its
Affiliates, nor shall this Award Agreement interfere in any way with the
Company’s or its Affiliates’ right to terminate Participant’s employment at any
time. Section 16. Entire Award; Amendment This Award Agreement and the Plan
constitute the entire agreement between the parties with respect to the terms
and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto. The terms and conditions
set forth in this Award Agreement may only be modified or amended in writing,
signed by both parties. Section 17. Severability In the event any one or more of
the provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect in any jurisdiction, such provision or provisions
shall be automatically deemed amended, but only to the extent necessary to
render such provision or provisions valid, legal and enforceable in such
jurisdiction, and the validity, legality and enforceability of the remaining
provisions of this Award Agreement shall not in any way be affected or impaired
thereby. Section 18. Miscellaneous A. This Award Agreement and the rights of
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any Stock acquired
pursuant to this Award Agreement, as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Stock is then listed and/or traded, and under
any blue sky or state securities laws applicable to such Stock. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon Participant.



--------------------------------------------------------------------------------



 
[ex1062017psuawardagtus007.jpg]
PSU US 1/2017 Page 6 of 6 B. The Committee may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may materially and adversely affect Participant’s rights under this
Award Agreement, without the written consent of Participant. C. Participant
agrees to take all steps necessary to comply with all applicable provisions of
federal and state securities and tax laws in exercising his or her rights under
this Award Agreement. D. This Award Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. E. This Award (including
any proceeds, gains or other economic benefit actually or constructively
received by Participant upon any receipt or exercise of any Award or upon the
receipt or resale of any Stock underlying the Award) shall be subject to the
provisions of any clawback policy currently or subsequently implemented by the
Company to the extent set forth in such policy. F. All obligations of the
Company under the Plan and this Award Agreement, with respect to these PSUs,
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company. G. To the extent not preempted by federal law, this Award Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex1062017psuawardagtus008.jpg]
PSU US 1/2017 FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT BENEFICIARY
DESIGNATION Participant: Social Security No.: Address: Date of Birth:
Participant hereby designates the following individual(s) or entity(ies) as his
or her beneficiary(ies) pursuant to the Federal Signal Corporation 2015
Executive Incentive Compensation Plan (Insert Name, Social Security Number,
Relationship, Date of Birth and Address of Individuals and/or fully identify any
trust beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREOF, the parties have executed this Beneficiary
Designation on the date designated below. Date: _________________, ____
Signature of Participant Received: FEDERAL SIGNAL CORPORATION Date:
_________________, ____ By:



--------------------------------------------------------------------------------



 